Case 3:19-cv-00116-BJB-RSE Document 78 Filed 12/16/20 Page 1 of 2 PageID #: 702




                                  FILED ELECTRONICALLY

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 KEMARI AVERETT,                                  )
                                                  )
                Plaintiff,                        )
                                                  )          Case No. 3:19-CV-00116-BJB-RSE
                v.                                )
                                                  )
 UNIVERSITY OF LOUISVILLE, ET AL.                 )
                                                  )
                Defendants.                       )

                     JOINT MOTION TO MODIFY SCHEDULING ORDER

        The Parties, Kemari Averett, Shirley Hardy, and Destinee Coleman, jointly request that the

 Court modify the Scheduling Order (DN #69) as follows:

        Identify Experts and Compliance with Fed. R. Civ. P. 26(a)(2):

        From Defendants/Counterclaim Plaintiff by: January 8, 2021

 No other provision of the Scheduling Order shall be impacted or modified. As grounds for this

 modification, the Parties state that Hardy is in the process of taking the depositions of Averett’s

 experts in order to determine if she needs to identify an expert witness. As a result of scheduling

 issues, one of these depositions was not able to be completed before the deadline for the

 Defendants’ expert witness disclosure deadline and Hardy needs time to complete this deposition

 and make a decision about her own expert witness. Averett and Coleman do not object to this

 request.
Case 3:19-cv-00116-BJB-RSE Document 78 Filed 12/16/20 Page 2 of 2 PageID #: 703




 Having Seen and Agreed:

 /s/ Matthew Barszcz
 Donna King Perry
 Matthew Barszcz
 DINSMORE & SHOHL LLP
 101 S. Fifth Street, Suite 2500
 Louisville, Kentucky 40202
 Telephone: (502) 581-8000
 E-Mail: donna.perry@dinsmore.com
 E-Mail: matthew.barszcz@dinsmore.com
 Counsel for Defendants Shirley Ann Hardy, Angela B.
 Taylor, PhD., Michael Mardis, PhD., University of
 Louisville, Board of Trustees University of Louisville,
 and Detective William Brown


 /s/ Aubrey Williams (with permission)
 Aubrey Williams, Esq.
 One Riverfront Plaza
 401 West Main Street, Suite 1708
 Louisville, Kentucky 40202
 E-Mail: Aubreyw8253@bellsouth.net
 Counsel for Plaintiff



 /s/ Jeremiah A. Byrne (with permission
 Jeremiah A. Byrne, Esq.
 D. Christopher Robinson, Esq.
 Casey Wood Hensley, Esq.
 Frost Brown Todd LLC
 400 West Market Street, 32nd Floor
 Louisville, Kentucky 40202
 E-Mail: jbyrne@fbtlaw.com
          crobinson@ftblaw.com
          chensley@fbtlaw.com

 and

 Georgia T. Connally, Esq.
 Connally Law Offices
 214 S. Eighth Street, Suite 201
 Louisville, KY 40202
 E-Mail: georgia@connallylawoffices.com
 Counsel for Defendant Destinee Coleman



                                                           2
